Citation Nr: 1300603	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, currently evaluated as noncompensable prior to August 29, 2008, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from July 1999 to September 2004 with additional active service with the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim has been transferred to the RO in Salt Lake City, Utah.

The appellant has withdrawn her request for a hearing before the Board.  See April 2010 statement.

Clarification of Issues on Appeal

The RO issued the rating decision currently on appeal in March 2007, denying an increased evaluation.  Following the submission by the Veteran of a new claim in August 2008, the RO determined the March 2007 rating decision was not final, as it had been returned by the U.S. Postal Service as undeliverable.  The RO again mailed the Veteran a copy of the March 2007 rating decision in January 2009, informing her she had one year to initiate an appeal.  The Veteran then filed a timely notice of disagreement in June 2009, specifically appealing the March 2007 rating decision.  

The Veteran has also appealed the effective date assigned to the 10 percent evaluation awarded for her lumbosacral spine disability.  While she did not perfect an appeal regarding the effective date issue, the Board notes the effective date issue is part and parcel of the increased rating issue currently on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Under Hart, the Board will review the adequacy of the evaluations assigned throughout the appeal period, including the effective date assigned to the 10 percent evaluation in question.  As such, the effective date issue is moot as a separately appealable issue.   

In October 2008, the Veteran submitted a statement asserting her lower back pain at times radiates to her neck and rib area.  It appears the Veteran is seeking to file an informal claim for service connection for these disabilities.  The issues of service connection for a cervical spine (neck) disability and disability of the ribs are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. Prior to August 29, 2008, the Veteran's service-connected lumbar strain was manifested by no more than subjective complaints of pain, especially on reaching and lifting; objective evidence is not available for this period, as the Veteran failed to report to a scheduled VA contract examination.  

2. As of August 29, 2008, the Veteran's service-connected lumbar strain was manifested by no more than subjective complaints of pain, especially on physical activity, standing and sitting, and decreased range of motion with objective evidence of slight limitation of motion of the lumbar spine; there is no evidence of ankylosis, intervertebral disc syndrome or associated neurological disability.


CONCLUSION OF LAW

The criteria for an increased evaluation for lumbosacral strain have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) (Vazquez-Flores II) (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).

The Veteran received notification prior to the initial unfavorable agency decision through a November 2006 notice letter, with additional notice having been sent in June 2009.  The Veteran's claim was subsequently readjudicated, most recently in a November 2009 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Veteran failed to report to a November 2006 VA contract examination, and was subsequently afforded VA examinations in October 2008 and October 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's service-connected disability, as they involved a review of the Veteran's pertinent medical history as well as a physical examination and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as noncompensable prior to August 29, 2008, and 10 percent disabling thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to lumbosacral strain.  She asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Increased Evaluation Prior to August 29, 2008

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2) (2012).  In this case, as the Veteran filed her claim in June 2006, VA must review the evidence of record from June 2005.  Therefore, the Board will discuss all of the applicable criteria from that date. 

With respect to the period prior to August 29, 2008, the Board notes there is no objective evidence addressing this stage of the Veteran's appeal.  In this regard, the Veteran failed to report to a scheduled November 2006 VA contract examination.  Further, while the Veteran did submit private medical evidence from her chiropractor dated May 2005, this evidence falls outside of the current appeal period, as the Veteran's current claim was filed in June 2006.  See 38 C.F.R. § 3.400(o).

When a veteran fails to report for a scheduled VA examination in conjunction with a claim for increased, the claim shall be denied.  38 C.F.R. § 3.655(b).  As noted above, the Veteran failed to report for a scheduled November 2006 VA contract examination, and has not provided good cause for doing so, nor did she ever request the examination be rescheduled.  Further, there is no competent medical evidence with which to rate the Veteran's low back disability during this period.  Therefore, in accordance with the regulatory provisions of 38 C.F.R. § 3.655, the Veteran's claim for a compensable evaluation prior to August 29, 2008, is denied.  

Increased Evaluation as of August 29, 2008

As of August 29, 2008, the Veteran has been assigned an evaluation of 10 percent for her lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an increased evaluation for her lumbar spine disability at any point for this period of the appeal.  The Veteran's lumbar spine disability was manifested during this period by subjective complaints of pain, especially following physical activity and upon sitting or standing.  Objective evidence of record during this period indicates minimal decreased range of motion of the lumbar spine without ankylosis of the thoracolumbar spine or the entire spine or associated neurological disability.

With regards to range of motion testing, an October 2008 VA contract examination noted the Veteran as having full forward flexion from zero to 90 degrees, full extension from zero to 30 degrees, full lateral flexion from zero to 30 degrees bilaterally, and full lateral rotation from zero to 30 degrees bilaterally.  No additional limitation of motion was found due to fatigue, weakness, or lack of endurance.  See DeLuca, supra.  While the examination report notes pain on repetitive motion, it specifically indicates there is no additional limitation in functional motion.

On VA examination in October 2009, flexion of the lumbar spine was limited by pain to 75 degrees of motion, with full range of motion on extension, lateral flexion and lateral rotation, a total of 225 degrees of motion of the lumbar spine.  There was no change in active or passive range of motion during repeat motion testing and no additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  See DeLuca, supra.

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for lumbosacral strain at any point as of August 29, 2008.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board observes there is no medical evidence of forward flexion of the lumbar spine limited to 60 degrees or combined range of motion of the lumbar spine limited to 120 degrees.  Id.  Further, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

The Board acknowledges the Veteran's complaints of pain, particularly on flexion.  See, e.g., October 2009 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent as of August 29, 2008, for manifestations of lumbar strain.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for her service-connected lumbar spine disability at any point as of August 29, 2008.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

Additional Considerations

The Board acknowledges the Veteran's contentions that her service-connected lumbosacral strain warrants evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, both the October 2008 and October 2009 examination reports indicate the Veteran does not suffer from radiculopathy or bowel or bladder impairment that would warrant a separate evaluation for neurological manifestations of lumbosacral strain.

As a final note, the discussion above reflects that the symptoms of the Veteran's lumbar spine disability are fully contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  Id.  However, in the instant case, there has been no assertion by the Veteran, nor does the record indicate, that her service-connected lumbar spine disability renders her unable to obtain or maintain gainful employment.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.


ORDER

An increased evaluation for lumbosacral strain is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


